Citation Nr: 1751435	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  16-53 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, D.B.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied entitlement to service connection for PTSD.

The Veteran testified at an August 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In this regard, while the Veteran's initial claim stated that he was seeking service connection for PTSD, he clarified in the August 2017 Board hearing that he was seeking service connection for all diagnosed acquired psychiatric disorders.  As discussed below, the Veteran's VA treatment records indicate possible diagnoses of PTSD, adjustment disorder, and MDD.  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized this claim as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with PTSD, adjustment disorder, and MDD.  He contends that his current acquired psychiatric disorders are related to service.  A VA examination in this instance is warranted as there is evidence of a currently diagnosed acquired psychiatric disorder and he has made a credible report of a stressful experience while stationed in Turkey, but there is insufficient competent medical evidence on file to decide the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not yet been afforded a VA examination.  As such, on remand, a VA examination should be obtained in order to assist in determining whether the currently diagnosed acquired psychiatric disorders are related to or caused by service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's relevant VA treatment records since September 2017 for inclusion in the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD, adjustment disorder, and MDD.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  
After examination of Veteran and review of the claims file, the VA examiner is asked to:

(a) Clarify all psychiatric disorders diagnosed since the August 2013 date of claim, including PTSD, an adjustment disorder, and MDD. 

(b) For each currently shown psychiatric disorder, provide an opinion as to whether it is at least as likely as not related to or caused by service, to include stress and anxiety during service.  * In doing, so the examiner should note the March 1964 diagnosis of mild situational depression in the Veteran's service treatment records.

A complete rationale should be provided.

3. Following the above development readjudicate the claim on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




